In re Murphy, Shawn; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. J, No. 08-632; to the Court of Appeal, Fifth Circuit, No. 11-KH-709.
Writ granted; in part; otherwise denied; case remanded to the district court. The district court is ordered to grant relator an out-of-time appeal and appoint counsel to prosecute it. State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects, the application is denied.
CLARK, J., would deny.